IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JONATHAN PETERS,                             :   No. 467 MAL 2019
                                             :
                    Petitioner               :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
WORKERS' COMPENSATION APPEAL                 :
BOARD (CINTAS CORPORATION),                  :
                   Respondents               :
                                             :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of January, 2020, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


      (1)   A traveling employee is entitled to a presumption that he is in the course
            and scope of employment when traveling to or from work unless his actions
            at the time of accident are so foreign and removed from his usual
            employment to constitute abandonment of employment. What constitutes
            an abandonment of employment such that a traveling employee is not
            entitled to benefits under the Pennsylvania Workers’ Compensation Act?

      (2)   A traveling employee is entitled to a presumption that he is in the course
            and scope of employment when traveling to or from work unless his actions
            at the time of the accident are so foreign and removed from his usual
            employment to constitute abandonment of employment. Consequently, is
            an injury compensable under the Pennsylvania Workers’ Compensation Act
            when an employee is injured while returning home after attending a work-
            sponsored social event?